El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
Los peticionarios en este caso iniciaron demanda de rei-vindicación contra Alfredo Ramírez de Arellano y Rosell. A petición del demandado fué citado de evicción José Antonio Quintín, Gustavo Ramírez de Arellano y Ramírez. Los de-mandados interpusieron contra la demanda excepciones pre-vias que fueron declaradas con lugar. Pidieron los deman-dantes que se dictara sentencia sobre, dichas excepciones, sin imposición de costas. Los demandados solicitaron que se *135desestimara la demanda imponiendo dichas costas a los de-mandantes. La corte de distrito así lo resolvió. En 5 de septiembre de 1935 fné notificada la sentencia dictada a los demandantes. El día 3 de octnbre del mismo año el abogado de los demandantes, Pablo Jnan Toro, según consta de las notas taquigráficas, tnvo conocimiento del fallecimiento de José Antonio Eamírez de Arellano y Eamírez, citado de evic-ción. Al día siguiente solicitaron dichos demandantes que se reconsiderara la sentencia dictada, fundándose en que ni al dictarse el fallo ni al resolverse las excepciones previas se había escrito opinión ni se habían consignado los motivos o razones jurídicas que sirvieron de base a la decisión. So-licitaron dichos demandantes la vista de su moción para dis-cutir las cuestiones propuestas y la corte señaló el día 14 de octnbre de 1935 para la celebración de la misma. Pidió el demandado Alfredo Eamírez de Arellano que se desesti-mase de plano o eliminase del récord la moción de reconsi-deración. En 10 de octubre los demandantes solicitaron la suspensión o aplazamiento de la vista de la moción de recon-sideración señalada, así como de todo procedimiento en el presente caso, hasta tanto pudiesen ejercitar el derecho que a su juicio les concede el artículo 69 del Código de Enjui-ciamiento Civil, y se dicte la providencia adecuada para hacer la sustitución del referido cansante por herederos, suceso-res, albacea o administrador judicial. El día señalado para la vista de la moción de reconsideración la corte, estando pre-sentes el abogado de los demandantes y el abogado del de-mandado, declaró sin lugar la moción de suspensión solici-tada por los demandantes. Procedióse. entonces a discutir la moción del demandado para que se eliminase del récord o se desestimase de plano la moción de reconsideración, pro-nunciando la corte, al terminar la vista, las siguientes pa-labras :
“Está suficientemente discutida, la corte la deja pendiente abí y queda pendiente de resolución la moción eliminatoria y de deses-timación. ’ ’
*136Los demandantes y peticionarios solicitaron la expe-dición de nn auto de certiorari para revisar y anular la orden de la corte de distrito negándose a suspender o aplazar la vista de la moción de reconsideración y de cualquier otro procedimiento subsiguiente. Expedido el auto solicitado, el demandado Alfredo Ramírez de Arellano ha comparecido so-licitando sn anulación.
Alegan los peticionarios que la resolución de la Corte de Distrito de Ponce denegando la solicitud de suspensión es errónea y contraria a las leyes de procedimiento, por cuanto el citado de eviceión era litigante en unión del demandado, tenía derecho como tal a intervenir y había que sustituirlo por sus herederos, sucesores o administrador judicial. Para obtener la expedición del auto alegaron que de no concederse la corte de distrito procedería a resolver la moción de reconsideración de sentencia y si su decisión fuese adversa se produciría un completo fracaso de la justicia, porque al fallarse la reconsideración y notificarse a los peticionarios, empezaría a correr nuevamente el término fijado por la ley para apelar contra la sentencia, lo que se verían imposibilitados de hacer, porque no podrían notificar el escrito de apelación al litigante contrario, que ha fallecido, por ignorar quiénes son sus herederos o administrador judicial y no haber adquirido la suficiente información para sustituirlo de acuerdo con la ley. Añaden los peticionarios que para evitar este fracaso de la justicia han acudido a este tribunal solicitando la expedición de un auto de certiorari donde se haga constar que el mismo tiene carácter suspensivo, de modo que mientras se tramite y resuelva en definitiva el presente recurso, no puedan la Corte de Distrito de Ponce y la parte contraria, continuar procedimientos ulteriores en el litigio que no vayan encaminados a obtener o llevar a cabo la sustitución del litigante fallecido.
El error atribuido a la corte inferior consiste únicamente en haberse negado a suspender la vista sobre la moción de reconsideración y el fallo que debía recaer sobre la misma. *137Es evidente qne después de dictada la sentencia y antes de presentarse la moción para reconsiderar, la corte no tenía nada qne suspender. ¿ Cambió de aspecto la cnestión por el hecho de qne se solicitase la reconsideración del fallo dic-tado? ¿Estuvo la corte obligada a suspender su resolución hasta tanto fuese hecha la sustitución de partes? El peti-cionario afirma con énfasis que la corte tuvo este deber para proteger sus derechos, colocándolo en condiciones de poder apelar del fallo con citación de las partes realmente intere-sadas. El demandado Alfredo Ramírez de Arellano niega también con énfasis que existiese este deber de parte del tribunal inferior. No es necesario, sin embargo, emitir juicio alguno sobre la cuestión debatida, porque en la actualidad resulta completamente académica. El demandado ha unido a los autos una certificación del secretario de la Corte de Distrito de Ponce, haciendo constar que los peticionarios han presentado ya su moción a la corte inferior, para que de acuerdo con los artículos 43 y 69 del Código de Enjuicia-miento Civil se lleve a cabo la sustitución correspondiente. En esta moción se hace constar que los únicos y universales herederos del demandado citado de evicción son sus hijos legítimos llamados José Antonio, Orlando, Encarnación y Carmen Lydia, todos de apellido Ramírez de Arellano y Ro-dríguez, sus hijos legitimados, que se llaman Víctor Angel, Quintín y Gustavo, su hija natural Matilde Ramírez Alvarez, su viuda doña Gumersinda Rodríguez, y sus nietos legiti-marios William Quintín Ramírez Paganacci y Luis Alberto Morales Ramírez, y en concepto de legataria también su hija natural ya mencionada Matilde Ramírez Alvarez.
Durante la vista el peticionario, representado por su abo-gado, expuso su criterio en el sentido de que la cuestión debatida no había quedado relegada a la categoría de aca-démica, porque podían suscitarse nuevas dificultades. En contestación a este argumento deseamos hacer constar que cuando el derecho de sustituir a una parte que ha muerto ha sido demostrado ante la corte inferior, el tribunal no *138tiene discreción para denegar la moción. Kehrlein-Swinerton Const. Co. v. Rapken, 30 Cal. App. 11, 156 P. 972. Y en caso de que se niegue puede ser obligado a decretar la sustitución. Ex parte Connaway, 178 U.S. 421, 44 L. Ed. 1134, 20 Sup. Ct. Rep. 951.
Huelga resolver una cuestión que consideramos acadé-mica. La moción de reconsideración no ha sido resuelta, los herederos del demandado citado de evicción son conocidos ya del demandante y la corte, de acuerdo con su moción, tiene conocimiento de este hecho y ha sido requerida para que de-crete la sustitución.

Debe anularse el auto expedido.